DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/US2018/61262, filed 11/15/2018, which claims priority to U.S. Provisional Application No. 62/589,377, filed 11/21/2017, is acknowledged.	

Information Disclosure Statement
The information disclosure statements submitted on 08/20/2020 and 02/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 Forms.

Status of the Application
	Applicants’ Preliminary Amendment dated 05/18/2022 is acknowledged.  In the Preliminary Amendment, claims 3, 7, 10, and 11 were amended.  With the Examiner’s Amendment below, which further amends claims 1, 5, and 16; cancels claims 3, 4, 14, 15, and 17-22; and adds claims 23-27; claims 1, 2, 5-13, 16, and 23-27 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Natalie Schiller on 03/25/2022.
	The application has been amended as follows:
	Claims 1, 5, and 16 have been amended to further clarify the invention.
	Claims 23-27 have been newly added.
Claims 3, 4, 14, 15, and 17-22 have been cancelled.
	
In claim 1, line 8, delete " a collection chamber fluidly coupled to the outlet lumen, the collection chamber configured to receive the pre-existing fluid that exits the ocular implant via the outlet lumen” and substitute therefor - - - a collection chamber fluidly coupled to the outlet lumen and operatively coupled to a first porous structure positioned within an annular element positioned near an upper end of the collection chamber forming a fixed upper limit of the collection chamber, the collection chamber configured to receive the pre-existing fluid that exits the ocular implant via the outlet lumen - - -.

In claim 1, line 12, delete " wherein the collection chamber provides a first fluid outflow resistance and a second fluid outflow resistance” and substitute therefor - - - wherein the first porous structure of the collection chamber provides a first fluid outflow resistance to gas outflow and a second fluid outflow resistance to liquid outflow - - -.

In claim 5, line 1, delete "device of claim 4” and substitute therefor - - - device of claim 1 - - -.

In claim 16, line 1, delete "device of claim 15” and substitute therefor - - - device of claim 5 - - -.

Please add claims 23-27 as follows:

23.  (New)  A device for injecting a therapeutic agent into an ocular implant, the implant being at least partially implanted in an eye, the implant further providing at least a first resistance to outflow of therapeutic agent into the eye, the device comprising:
an injection lumen configured to provide a pathway for injecting the therapeutic agent into the ocular implant;
an outlet lumen configured to provide a pathway through which pre-existing fluid in the ocular implant exits the ocular implant; and
a collection chamber fluidly coupled to the outlet lumen and operatively coupled to a first porous structure, the collection chamber configured to receive the pre-existing fluid that exits the ocular implant via the outlet lumen, 
wherein the first porous structure of the collection chamber provides a first fluid outflow resistance to gas outflow and a second fluid outflow resistance to liquid outflow, wherein the first fluid outflow resistance is lower than the first resistance to outflow of the implant, and the second fluid outflow resistance is greater than a force imparted onto the implant by intraocular pressure of the eye, and
wherein injection of therapeutic agent into the ocular implant via the injection lumen causes the pre-existing fluid to exit the ocular implant and enter the collection chamber via the outlet lumen and causes a second pre-existing fluid to displace from the collection chamber, wherein the collection chamber is a coiled tubular structure providing a uniform fill pattern that minimizes trapping of the second pre-existing fluid displaced from the collection chamber.

24. (New)  The device of claim 23, wherein the collection chamber is offset relative to a longitudinal axis of the injection lumen.

25. (New)  The device of claim 24, wherein the coiled tubular structure extends between an opening into the tubular collection chamber and terminates at the first porous structure.

26. (New)  The device of claim 25, wherein the coiled tubular structure has a uniform inner diameter over a length of the coiled tubular structure.

27. (New)  The device of claim 25, where the coiled tubular structure has an inner diameter that enlarges proximally to a second inner diameter.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the prior art of record does not teach or fairly suggest a device for injecting a therapeutic agent into an ocular implant as claimed.  While the closest prior art of record, De Juan et al. (WO2012019136, cited in Applicants’ IDS dated 08/20/2020), teaches a device for injecting a therapeutic agent into an ocular implant with some features as claimed, De Juan et al. do not teach or fairly suggest a device as claimed comprising a collection chamber fluidly coupled to the outlet lumen and operatively coupled to a first porous structure positioned within an annular element positioned near an upper end of the collection chamber forming a fixed upper limit of the collection chamber, the collection chamber configured to receive the pre-existing fluid that exits the ocular implant via the outlet lumen.  Applicants persuasively demonstrated in their disclosure that the presence of a collection chamber operatively coupled to a first porous structure positioned within an annular element positioned near an upper end of the collection chamber and forming a fixed upper limit of the collection chamber as claimed is unexpectedly advantageous for treatments in which a bolus delivery through the device is desirable (see paragraph [0124] in the present application).
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, 5-13, 16, and 23-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615  

/HASAN S AHMED/Primary Examiner, Art Unit 1615